Citation Nr: 0111188
Decision Date: 04/17/01	Archive Date: 05/21/01

DOCKET NO. 98-18 195               DATE APR 17, 2001

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to an increased (compensable) evaluation for hepatitis.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. Sampson, Counsel

INTRODUCTION

The veteran's active military service extended from January 1977 to
July 1982.

This appeal comes before the Board of Veterans' Appeals (Board) on
appeal from a February 1997 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg,
Florida which denied a compensable evaluation for hepatitis.

This case was previously before the Board in April 1999 and October
1999 when it was remanded pursuant to the veteran's desire to
schedule a hearing. Although several attempts were made to schedule
a hearing, following a February 1999 cancellation of his most
recent hearing request, the case was returned to the Board. In June
2000, this case was remanded a third time for additional
development to include a contemporaneous medical examination. While
this case was on remand at the RO, the veteran made another request
for a hearing.

In January 2001, a hearing was held before the undersigned, who is
the Board member making this decision and who was designated by the
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 7107(c)
(West 1991 & Supp. 2000).

REMAND

The veteran was originally granted service connection for hepatitis
in an October 1982 rating decision which noted that he had been
hospitalized during service with viral hepatitis. A September 1982
VA examination noted hepatitis by history and he was granted a
noncompensable evaluation for hepatitis that was nonsymptomatic.

VA outpatient treatment records show that the veteran was referred
in September 1996 for a gastrointestinal consultation with a
history of positive hepatitis C. The veteran indicated that he was
feeling fine and had no fatigue. The report of his

2 -

examination indicates that although he had positive hepatitis C, he
had no abnormal liver function tests.

In an October 1996 VA examination, the veteran complained of
tiredness the whole day. On objective examination, the abdomen was
moderately obese and nontender. The examiner noted moderate pain in
the right inguinal area. The examiner noted that the liver was not
enlarged and there was no jaundice. There was no food intolerance
noted, and no nausea or vomiting. The examiner noted no anorexia
and no weight loss. Malaise was moderate, and he was noted to have
generalized weakness. Clinical testing was all negative except for
hepatitis C. Liver enzyme testing was to be scheduled for his next
outpatient treatment. The diagnosis was hepatitis C, chronic.

Records were obtained from the VA outpatient treatment clinic;
however, these did not show that liver enzyme testing was
performed. In a February 1997 rating decision, the RO confirmed and
continued the noncompensable evaluation for hepatitis based on the
recent medical evidence which showed no liver damage or
gastrointestinal disturbance.

In a May 1998 letter, a private physician writes that the veteran
presented with a history of hepatitis C while in the service.
Physical examination was essentially unremarkable. He stated that
in view of the fact that the veteran had a positive hepatitis C, he
thought that it was imperative to determine whether he had chronic
hepatitis in order to see if it would be necessary to treat the
veteran with Interferon. He strongly recommended that the veteran
have a hepatitis C PCR Quantitative assay and a liver biopsy with
treatment with Interferon if there was any evidence of chronic
hepatitis.

In June 2000, this Board noted that the medical evidence was
inadequate to evaluate the veteran's disability. Although the case
was remanded previously with instructions for additional
development, these were not carried out because of the intervening
hearing request. They are therefore repeated here. Specifically, it
was noted that the October 1996 examination report does not
describe the veteran's disability in light of the various rating
criteria that can be assigned for hepatitis and

3 -

its residuals. According, the veteran should be afforded a thorough
and contemporaneous VA examination of his hepatitis, to include a
review of his claims file and past clinical history, with
particular attention to the severity of his present symptomatology,
as well as any significant pertinent interval medical history since
his VA examination in October 1996.

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the President signed into law
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000). This law redefines the obligations of
VA with respect to the duty to assist and includes an enhanced duty
to notify a claimant as to the information and evidence necessary
to substantiate a claim for VA benefits. This change in the law is
applicable to all claims filed on or after the date of enactment of
the VCAA, or filed before the date of enactment and not yet final
as of that date. Veterans Claims Assistance Act of 2000, Pub. L.
No. 106-475, 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000). See
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because the RO has not yet considered whether any additional
notification or development action is required under the VCAA, it
would be potentially prejudicial to the appellant if the Board were
to proceed to issue a decision at this time. See Bernard v. Brown,
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24,
1992) (published at 57 Fed. Reg. 49,747 (1992)). Therefore, for
these reasons and the reasons stated above, a remand is required.

In an effort to assist the RO, the Board has reviewed the claims
file and identified certain assistance that must be rendered to
comply with the VCAA. However, it is the RO's responsibility to
ensure that all appropriate development is undertaken in this case.
Specifically, the RO should ensure that with regard to his
scheduled examination, the veteran is properly notified of the
examination, and that a copy of the notification of examination,
and any response from the veteran, is included in the claims file.

Accordingly, this case is REMANDED for the following:

4 -

1. The RO should request that the veteran identify the names,
addresses, and approximate dates of treatment for all VA and non-VA
health care providers who have treated him in recent years for his
hepatitis. With any necessary authorization from the veteran, the
RO should attempt to obtain copies of pertinent treatment records
identified by the veteran in response to this request, which have
not been previously secured.

2. Following the completion of the above, the veteran should be
scheduled for the appropriate examination to determine the nature
and extent of his service-connected hepatitis. The examiner should
review the claims file, including any newly associated records,
prior to conducting the examination. All tests should be conducted
in order to address the question of whether the veteran has liver
damage, and if so, to what degree. The examiner is requested to
identify all residuals attributable to the veteran's service-
connected hepatitis. The examiner should specifically state whether
the veteran's hepatitis is manifested by demonstrable liver damage,
gastrointestinal disturbance, fatigue, anxiety, or depression. If
gastrointestinal disturbance is apparent, the examiner should
indicate the degree of such disturbance (i.e., mild, moderate,
marked), how often it occurs (i.e., recurrent or of several weeks
duration, aggregating three or more a year and accompanied by
disabling symptoms requiring rest therapy), and whether such
symptomatology necessitates dietary restriction or other
therapeutic measures. Any indications that the veteran's complaints
of symptomatology are not in accord with physical findings on the
examination should be specifically addressed and discussed in the
examination report. The examiner must

5 -

provide a comprehensive report including a complete rational for
all conclusions reached.

3. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106- 475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied.

4. Thereafter, the RO should readjudicate this claim. If the
benefit sought on appeal remains denied, the appellant and the
appellant's representative, if any, should be provided a
supplemental statement of the case (SSOC). The SSOC must contain
notice of all relevant actions taken on the claim for benefits, to
include a summary of the evidence and applicable law and
regulations considered pertinent to the issue currently on appeal.
An appropriate period of time should be allowed for response.

5. The RO and the veteran are advised that the Board is obligated
by the law to ensure that the RO complies with its directives, as
well as those of the United States Court of Appeals for Veterans
Claims. The Court has stated that compliance by the Board or the RO
is neither optional nor discretionary. Where the remand orders of
the Board or the Court are not complied with, the Board errs as a
matter of law when it fails to ensure compliance. Stegall v. West,
11 Vet. App. 268, 271 (1998).

6 -

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

DEBORAH W. SINGLETON 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

7 -



